               Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


GRECIA ESTATE HOLDINGS LLC,

            Plaintiff,
                                                               Case No. 6:21-cv-00831
                 v.
                                                           JURY TRIAL DEMANDED
7-ELEVEN, INC.,

            Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

       1.        Grecia Estate Holdings LLC (“Grecia” or “Plaintiff”) hereby brings this action for

patent infringement against 7-Eleven, Inc. (“7-Eleven” or “Defendant”) alleging infringement of

the following validly issued patent (the “Patent-in-Suit”): U.S. Patent No. 8,887,308, titled “Digital

cloud access (PDMAS part III)” (the ’308 Patent), attached hereto as Exhibit A.

                                   NATURE OF THE ACTION

       2.        This is an action for patent infringement arising under the United States Patent

Act 35 U.S.C. §§ 1 et seq., including 35 U.S.C. § 271.

                                             PARTIES

       3.        Plaintiff Grecia Estate Holdings LLC is a Limited Liability Company with a

principal place of business in Austin, TX.

       4.        Upon information and belief, Defendant, 7-Eleven, Inc. (hereinafter “7-Eleven”),

is a corporation that is both registered to conduct business and is conducting business within the

State of Texas. 7-Eleven owns and operates the real properties and its improvements located at
              Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 2 of 8




1403 S Lamar Blvd, Austin, TX 78704; 2820 S Lamar Blvd, Austin, TX 78704; and 2620 Lake

Austin Blvd, Austin, TX 78703.

                                  JURISDICTION AND VENUE

        5.      This lawsuit is a civil action for patent infringement arising under the patent laws

of the United States, 35 U.S.C. § 101 et seq. The Court has subject-matter jurisdiction pursuant to

28 U.S.C. §§ 1331, 1332, 1338(a), and 1367.

        6.      The Court has personal jurisdiction over Defendant for the following reasons: (1)

Defendant is present within or has minimum contacts within the State of Texas and Western

District of Texas with multiple established places of business. (2) Defendant has purposefully

availed itself of the privileges of conducting business in the State of Texas and in this district; (3)

Defendant has sought protection and benefit from the laws of the State of Texas; (4) Defendant

regularly conducts business within the State of Texas and within this district, and Plaintiff’s cause

of action arises directly from Defendant’s business contacts and other activities in the State of

Texas and in this district; and (5) Defendant has a regular and established place of business in the

State of Texas and in this district.

        7.      Defendant, directly and/or through intermediaries, ships, distributes, uses, offers

for sale, sells, and/or advertises products and services in the United States, the State of Texas, and

the Western District of Texas including but not limited to the products which contain the infringing

’308 patent systems and methods as detailed below. Upon information and belief, Defendant has

committed patent infringement in the State of Texas and in this district; Defendant solicits and has

solicited customers in the State of Texas and in this district; and Defendant has paying customers

who are residents of the State of Texas and this district and who each use and have used the

Defendant’s products and services in the State of Texas and in this district.




                                                  2
              Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 3 of 8




        8.      Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §§ 1400(b).

Defendant has a regular and established place of business in this district, Defendant has transacted

business in this district, and Defendant has directly and/or indirectly committed acts of patent

infringement in this district.

                                       PATENT-IN-SUIT

        9.      On July 13, 2021, United States Patent No. 8,887,308 was duly and legally issued

a Certificate of Correction for the sole Claim 1 by the United States Patent and Trademark Office.

The ’308 Patent is titled “Digital Cloud Access (PDMAS part III)” and is presumed valid and

enforceable for infringement and damages on and from July 13, 2021 (e.g., the Certificate of

Correction “effective date”) in accordance with the Federal Circuit precedent issued in H-W Tech.,

L.C. v. Overstock.com, Inc., 758 F.3d 1329, 1335 (Fed. Cir. 2014).

        10.     Grecia Estate Holdings LLC is the owner of ’308 Patent and has all right, title and

interest in the ’308 patent, including all rights to enforce and prosecute actions for infringement

and to collect damages for all relevant times against infringers of the ’308 Patent. Accordingly,

Grecia possesses the exclusive right and standing to prosecute the present action for infringement

of the ’308 Patent by Defendant.

        11.     The parent application leading to the ’308 patent was filed on March 21, 2010.

        12.     The present invention relates to the field of access rights management schemes used

by creators of electronic products to protect commercial intellectual property copyrights privy to

illegal copying using computerized devices. More specifically, the present invention teaches a

more personal system of digital rights management which employs electronic ID, as part of a web

service membership, to manage access rights across a plurality of devices. (Ex. A at 1:22-26.)




                                                 3
             Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 4 of 8




       13.     At the time the ’308 patent was filed, there existed various problems in traditional

Digital Rights Management (DRM) systems. Previous systems and methods suffered from a few

notable shortcomings. For example, in previous systems, in some cases content can terminate

access after a set amount of time, or the process can break if the provider of the DRM server ever

ceases to offer services. (Ex. A at 1:51-53.) The inventions disclosed in the ’308 patent addressed

such problems and discloses the world’s first “Access Management System” which in 2010 were

not well-understood, routine, or conventional.

                                    ACCUSED PRODUCTS

       14.     Defendant makes, uses, offers for sale and sells in the U.S. products, systems,

and/or services that infringe the Patent-in-Suit, specifically, the 7-Eleven App for iOS and Android

(collectively, the “Accused Product” or “Accused Instrumentality”).

                                         COUNT I
                     (Infringement of U.S. Patent No. 8,887,308 Claim 1)

       15.     Plaintiff incorporates the above paragraphs herein by reference.

       16.     The ’308 Patent is valid, enforceable, and was duly and legally issued a Certificate

of Correction for the sole Claim 1 by the United States Patent and Trademark Office (“USPTO”)

on July 13, 2021. The ’308 Patent is presumed valid and enforceable. See: 35 U.S.C. § 282; and

H-W Tech., L.C. v. Overstock.com, Inc., 758 F.3d 1329, 1335 (Fed. Cir. 2014).

       17.     Plaintiff is the owner of the ’308 patent and possesses all rights of recovery for

activity on and after July 13, 2021 under the ’308 patent, including the exclusive right enforce the

’308 patent and pursue lawsuits against infringers.

       18.     Without a license or permission from Plaintiff, Defendant infringes Claim 1 of the

’308 Patent by making, using, offering for sale, or selling products and devices that embody the

patented invention, in violation of 35 U.S.C. § 271.



                                                 4
                Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 5 of 8




       Direct Infringement – 35 U.S.C. § 271(a)

       19.       Plaintiff incorporates the above paragraphs herein by reference, the same as if set

forth herein.

       20.       Without a license or permission from Plaintiff, Defendant directly infringe Claim

1 of the ’308 Patent by making, using, offering for sale, or selling products, systems, and/or

services that embody the patented invention, in violation of 35 U.S.C. § 271.

       21.       Attached hereto as Exhibit B is a claim chart detailing infringement of Claim 1 of

the ’308 Patent based on public information and belief thereof.

       22.       Claim 1 of the ’308 patent covers: “A process for transforming a user access request

for cloud digital content into a computer readable authorization object . . . .” 7-Eleven’s app

(hereinafter, 7-App), infringes Claim 1, by transforming a user’s access request to the 7-Eleven

digital payments system into a computer readable authorization object.

       23.       Claim 1 covers: “receiving an access request for cloud digital content through an

apparatus in process with at least one CPU, the access request being a write request to a data store,

wherein the data store is at least one of: a memory connected to the at least one CPU; a storage

connected to the at least one CPU; and a database connected to the at least one CPU through the

Internet; wherein the access request further comprises verification data provided by at least one

user, wherein the verification data is recognized by the apparatus as a verification token . . . .” 7-

App receives an access request using a Debit or Credit card number as a verification token.

       24.       Next, Claim 1 involves: “authenticating the verification token of (a) using a

database recognized by the apparatus of (a) as a verification token database . . . .” The 7-App

authenticates the Debit and Credit Card number with a database of accepted Debit, Credit, and

Store Card network types.




                                                  5
             Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 6 of 8




       25.     Claim 1 involves “establishing an API communication between the apparatus of (a)

and a database apparatus, the database apparatus being a different database from the verification

token database of (b) wherein the API is related to a verified web service, wherein the verified web

service is a part of the database apparatus, wherein establishing the API communication requires

a credential assigned to the apparatus of (a), wherein the apparatus assigned credential is

recognized as a permission to conduct a data exchange session between the apparatus of (a) and

the database apparatus to complete the verification process, wherein the data exchange session is

also capable of an exchange of metadata, wherein the metadata comprises at least one verified web

service account identifier . . . .” the 7-App establishes an API communication related to the 7-App

barcode provisioning API which is used to request and receive barcode metadata.

       26.     Claim 1 next involves “requesting the metadata, from the apparatus of (a), from the

API communication data exchange session of (c), wherein the metadata request is a request for the

at least one verified web service identifier; then e) receiving the metadata requested in (d) from

the API communication data exchange session of (c) . . . .” The 7-App request and receive a

Barcode identifier (7-App web service payment instrument ID) from the 7-App barcode

provisioning API web service.

       27.     Lastly, claim 1 involves “creating a computer readable authorization object by

writing into the data store of (a) at least two of: the received verification data of (a); and the

received metadata of (e); wherein the created computer readable authorization object is recognized

by the apparatus of (a) as user access rights associated to the cloud digital content, wherein the

computer readable authorization object is processed by the apparatus of (a) using a cross-

referencing action during subsequent user access requests to determine one or more of a user access

permission for the cloud digital content.” the 7-App writes the association of the verification token




                                                 6
                Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 7 of 8




(authenticated Debit, Credit, or Store Card number) and the 7-App Barcode Account Identifier to

the 7-App storage to create a mobile payment authorization object. The 7-App associates the Debit,

Credit or Store Card account identifier with a 7-App Barcode Account Identifier to create the

authorization object for subsequent mobile payments access for use in 7-Eleven stores.

       Plaintiff Suffered Damages

       28.       Defendant’s acts of infringement of the ’308 Patent have caused damage to

Plaintiff, and Plaintiff is entitled to recover from Defendant the damages sustained on and from

July 13, 2021 as a result of Defendant’s wrongful acts in an amount subject to proof at trial

pursuant to 35 U.S.C. § 271. Defendant’s infringement of Plaintiff’s exclusive rights under the

’308 Patent will continue to damage Plaintiff causing it irreparable harm for which there is no

adequate remedy at law, warranting an injunction from the Court.

                                     REQUEST FOR RELIEF

       WHEREFORE, Grecia Estate Holdings LLC prays for the following relief against 7-

Eleven, Inc.:

       (a)       Judgment that 7-Eleven, Inc. has directly infringed (corrected) Claim 1 of the ’308

                 patent;

       (b)       For a reasonable royalty for infringement and liabilities established on and from

                 July 13, 2021;

       (c)       For pre-judgment interest and post-judgment interest at the maximum rate allowed

                 by law for activities on and from July 13, 2021;

       (d)       For injunctive relief, including a preliminary injunction; and

       (e)       For such other and further relief as the Court may deem just and proper.




                                                   7
             Case 6:21-cv-00831 Document 1 Filed 08/10/21 Page 8 of 8




                                    Demand for Jury Trial

        Grecia Estate Holdings LLC demands a trial by jury on all matters and issues triable by

jury.

                                        Respectfully Submitted,

Date: August 10, 2021                   By: /s/Artoush Ohanian_______
                                           H. Artoush Ohanian
                                           Texas Bar No. Texas State Bar No. 24013260
                                           artoush@ohanianip.com
                                           OHANIANIP
                                           604 West 13th Street
                                           Austin, Texas 78701
                                           (512) 298.2005 (telephone & facsimile)

                                            Matthew M. Wawrzyn (pro hac vice pending)
                                            matt@wawrzynlaw.com
                                            WAWRZYN LLC
                                            200 East Randolph Street, Suite 5100
                                            Chicago, IL 60601
                                            (312) 235-3120 (telephone)
                                            (312) 233-0063 (facsimile)

                                            Counsel for Grecia Estate Holdings LLC




                                               8
